DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 21-43 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US 16/192,241 (now abandoned) which is a CON of US 15/286,327 (now US Patent 10159724) which is a CON of US 14/404,881 (now US Patent 9492514) which is a 371 of PCT/US2013/043608 filed 31 May 2013 which claims benefit of US Provisional 61/654,519 filed 01 June 2012.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 December 2021 and 09 August 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s.  All NPL and FOR references cited and not found in the instant application can be located in the parent applications above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,492,514. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious.
The instant claims in their broadest (claim 21) are drawn to a method for treating a pathogenic infection in a subject, said method comprising: selecting a subject having a pathogenic infection and administering to said selected subject a recombinant acid ceramidase under conditions effective to reduce ceramide and to treat said pathogenic infection in said selected subject.  Additional dependent claims recite that selecting is based on ceramide levels in the lung epithelium, nasal epithelium, mucus or isolated cells (claim 28); wherein administering is carried out under conditions to normalize ceramide levels in the subjects’ respiratory epithelia, mucus or cells (claim 29); and wherein administering occurs with one or more additional agents that reduce ceramide levels (claim 31); wherein said subject has Cystic Fibrosis (claim 41), COPD (claim 42) or an open wound (claim 43). 
The claims to the ‘514 patent in their broadest (claim 1) are drawn to method for improving pathogenic clearance in a subject having Cystic Fibrosis, COPD, and/or an open wound, said method comprising: selecting a subject having Cystic Fibrosis, COPD, and/or an open wound and administering to said selected subject a therapeutically effective amount of ceramidase under conditions effective to reduce ceramide and improve pathogenic clearance of a Pseudomonas pathogen in said selected subject.  Additional claims recite the subject is selected based on increased levels of ceramide in said subjects compared to those not having CF, COPD and/ an open wound (claim 2); and wherein the ceramidase is an acid ceramidase (claim 5); selecting is based on ceramide levels in the lung epithelium, nasal epithelium, mucus or cells isolated from a wound cite (claim 3); wherein administering is carried out under conditions to normalize ceramide levels in the subjects’ respiratory epithelia, mucus or cells (claim 4); and wherein administering occurs with one or more additional agents that reduce ceramide levels (claim 6).
Thus, the difference between the two sets of claims is the instant claims require “recombinant” acid ceramidase whereas the patented claims require any kind of acid ceramidase.  However, the term “recombinant” and how it is produced does not impart any noted difference in the enzyme itself.  Even if it were to distinguish said ceramidase in a meaningful way, the patented claims still encompass recombinantly produced, naturally occurring and synthetically produced acid ceramidase.  An additional difference between the patented claims and the instant claims in their broadest is the patented claims recite administration to a particular patient population, e.g. those having Cystic Fibrosis, COPD, and/or an open wound by administering ceramidase or acid ceramidase to those subjected identified with elevated levels.  However, taking into consideration instant claims 41-43, the scope would be the same and encompass those having Cystic Fibrosis, COPD, and/or an open wound.  As such, the claims overlap to such an extent to be obvious variations of one another.

Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,159,724. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious.
The instant claims in their broadest (claim 21) are drawn to a method for treating a pathogenic infection in a subject, said method comprising: selecting a subject having a pathogenic infection and administering to said selected subject a recombinant acid ceramidase under conditions effective to reduce ceramide and to treat said pathogenic infection in said selected subject.  Additional dependent claims recite that selecting is based on ceramide levels in the lung epithelium, nasal epithelium, mucus or isolated cells (claim 28); wherein administering is carried out under conditions to normalize ceramide levels in the subjects’ respiratory epithelia, mucus or cells (claim 29); and wherein administering occurs with one or more additional agents that reduce ceramide levels (claim 31); wherein said subject has Cystic Fibrosis (claim 41), COPD (claim 42) or an open wound (claim 43). 
The claims to the ‘724 patent in their broadest (claim 1) are drawn to method for treating a pathogenic infection in a subject having Cystic Fibrosis, COPD, and/or an open wound, said method comprising: selecting a subject having Cystic Fibrosis, COPD, and/or an open wound and administering to said selected subject a therapeutically effective amount of ceramidase under conditions effective to reduce ceramide and improve pathogenic clearance of a Pseudomonas pathogen in said selected subject.  Additional claims recite the subject is selected based on increased levels of ceramide in said subjects compared to those not having CF, COPD and/ an open wound (claim 2); and wherein the ceramidase is an acid ceramidase (claim 5); selecting is based on ceramide levels in the lung epithelium, nasal epithelium, mucus or cells isolated from a wound cite (claim 3); wherein administering is carried out under conditions to normalize ceramide levels in the subjects’ respiratory epithelia, mucus or cells (claim 4); and wherein administering occurs with one or more additional agents that reduce ceramide levels (claim 6).
Thus, the difference between the two sets of claims is the instant claims require “recombinant” acid ceramidase whereas the patented claims require any kind of acid ceramidase.  However, the term “recombinant” and how it is produced does not impart any noted difference in the enzyme itself.  Even if it were to distinguish said ceramidase in a meaningful way, the patented claims still encompass recombinantly produced, naturally occurring and synthetically produced acid ceramidase.  An additional difference between the patented claims and the instant claims in their broadest is the patented claims recite administration to a particular patient population, e.g. those having Cystic Fibrosis, COPD, and/or an open wound by administering ceramidase or acid ceramidase to those subjected identified with elevated levels.  However, taking into consideration instant claims 41-43, the scope would be the same and encompass those having Cystic Fibrosis, COPD, and/or an open wound.  As such, the claims overlap to such an extent to be obvious variations of one another. 

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims recite the method of claim 21 (a method of administering a recombinant acid ceramidase) wherein said acid ceramidase comprises various UniProt or NCBI accession numbers.  However, it is noted that identification of the these enzymes by said accession numbers renders the claim indefinite because, notably, the particular rules and regulations governing UniProt and NCBI deposits allows for changes to the deposited sequences to be made at any time.  Thus, there can be multiple updates and changes made to the same sequence, however, that sequence will still have the same accession number.  Thus, one skilled in the art is not apprised as to which particular “version” of the sequences Applicants is claiming which renders the claims indefinite.  Making matters even more confusing is that UnitProt also allows for various isoforms within the same accession number.  For example, Q13510 which is human ceramidase and is currently claimed in claim 23-25, 31 and 34, has three different isoforms, all only identified by said Q13510 accession number.  Thus, which one is being claimed, let alone which version of it might be, is not clear.   
For these reasons, these claims are deemed indefinite. 

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the recombinant acid ceramidase of claim 21, wherein said recombinant acid ceramidase comprises an acid ceramidase precursor protein and an active ceramidase.  It is unclear if these two enzymes are one and the same enzyme, e.g. a precursor protein which is also active when in it is in its mature form; or two different enzymes are required.  

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "wherein said recombinant acid ceramidase is administered simultaneously, separately, or sequentially with said one or more additional agents" in reference to claim 21.  There is insufficient antecedent basis for this limitation in the claim because claim 21 does not recite anything regarding “one or more additional agents”.  Rather, claim 31 recites this limitation.  
Claim 34 will be interpreted as being dependent upon claim 31 for prior art examination purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (Ther. Adv. Resp. Disease, 2011 – cited on IDS 08/09/2021) in view of Schuchman et al. (US 2008/0199450 – cited herein).
Yang et al. teach that ceramide is known to have increased levels in lungs of patients suffering from cystic fibrosis and chronic obstructive pulmonary disease (COPD) – See abstract.  They state that for the treatment of CF, for example, that the pathophysiology associated with CF may at least be partly corrected by interfering with ceramide formation and with its file in the immune defense to fight P. aeruginosa infections (See p. 335, 2nd col., 2nd to last paragraph).  Lungs from patients with CF show increased levels of pulmonary and tracheal ceramide (See p. 335, last paragraph) and ceramide is identified in CTFR deficient mice in pulmonary epithelial cells (See p. 336, 1st paragraph).  In addition, ceramide levels are one of the crucial mediators of alveolar destruction in emphysema which is grouped with COPD (see p. 336, 2nd col., last paragraph; p. 337, 1st col., last paragraph).  Furthermore, these taken together, there is significant evidence to show that high ceramide levels are characteristic for COPD and this is probably related to endothelial and epithelial apoptosis.  Interfering with ceramide synthesis may provide ways to eliminate ceramide and provide treatment.  It is noted, that it has been established that administering the tri-cyclic anti-depressants, such as amitriptyline, has been used as a treatment to reduce ceramide levels in CF patients (See p. 338, 1st col. and Table 1).  It is also taught, controlling ceramide levels will at least partially corrected by interfering with the high ceramide levels which can also aid in immune defense against the pathogenic bacteria P. aeruginosa and other microorganisms which are common in CF and COPD patients, including severe inflammation to the lung (e.g. wounds to lung epithelial) (See p. 335, 2nd to last paragraph to Summary on p. 337).  Finally, it is taught on p. 338, 1st col., 1st paragraph:
The properties of ceramide which are most relevant here are the organization of inflammatory responses and apoptosis. Many of the diverse actions of ceramide can be explained in terms of ceramide-rich rafts or caveolae that provide critical signaling platforms in the regulation of vascular permeability, the recognition and uptake of bacteria and in apoptosis. Given these diverse functions, inhibition of ceramide synthesis is expected to have multiple effects.

Yang et al., however, does not teach administration of acid ceramidase to any patient populations to treat the pathogenic infections caused by P. aeruginosa and other microorganisms implicated in CF and COPD, for example.
Schuchman et al. teach that increased levels of ceramide leads to oocyte cell death in aging individuals (See paragraph 0108).  It is taught that administration of acid ceramidase ex vivo to various oocytes had a protective effect and inhibited cell death (See Examples, especially 12-15, paragraphs 0108-0111).  It is also suggested that administration in vivo of acid ceramidase may have protective effects of said cells by reducing ceramide levels (See paragraph 0111).  The acid ceramidase can be in the precursor form or active form (0066 and 0045).  Methods and modes of administration are to include: intratracheal inoculation, aspiration, airway instillation, aerosolization, nebulization, intranasal instillation, oral or nasogastric instillation, intraperitoneal injection, intravascular injection, topically, transdermally, parenterally, subcutaneously, intravenous injection, intra-arterial injection (such as via the pulmonary artery), intramuscular injection, intrapleural instillation, intraventricularly, intralesionally, by application to mucous membranes (such as that of the nose, throat, bronchial tubes, genitals, and/or anus), or implantation of a sustained release vehicle (See paragraph 0070).   The specific acid ceramidases for administration, among several that are taught, include UniProt Q13510 and NCBI RefSeq NP_808592 (See Table 1) and these can be recombinantly produced (See Example 16 and 0066, given that chimeric proteins necessarily have to be recombinant).  In addition, Schuchman et al. explicitly state: “Expression of acid ceramidase in cells has at least two consequences: removal of ceramide, and the production of sphingosine and sphingosine-1-phosphate (two well-characterized, anti-apoptotic lipids). Therefore, without being bound by theory, it is expected that acid ceramidase promotes cell survival in at least two ways: by removing ceramide and by producing sphingosine and sphingosine-1-phosphate. Acid ceramidase is the only known molecule that does both of these.” (See paragraph 0016).  Suitable dosages are determined by those skilled in the art (see paragraph 0058) and thus readily optimizable.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize acid ceramidase as taught by Schuchman et al. to treat pathogenic infections due to increased ceramide levels in CF and COPD patients leading to pulmonary and tracheal cell apoptosis (and thus contributing to the diseases and their known breathing problems) because Yang et al. teach ceramide levels are increased in these two patient populations which contribute to increased susceptibility to pathogenic bacteria P. aeruginoasa and other microorganisms and because Schuchman et al. explicitly state: “Expression of acid ceramidase in cells has at least two consequences: removal of ceramide, and the production of sphingosine and sphingosine-1-phosphate (two well-characterized, anti-apoptotic lipids).” (See paragraph 0016).  
This provides motivation in and of itself to administer acid ceramidase to patients identified has having increased ceramide levels which also suffer from pathogenic infections such as those caused by P. aeruginoasa and other microorganisms, in the patient populations identified by Yang et al.  
 	One skilled in the art would have a reasonable expectation of success in administering acid ceramidase to a subject/patient suffering a pathogenic infection such as those suffering COPD and CF as taught by Yang et al., in order to reduce the level of ceramide because Schuchman et al. teach this exactly what this enzyme does, e.g. hydrolyzes ceramide.  
	Finally, with regard to adding an additional agent in order to reduce ceramide, it would have been obvious to one of ordinary skill in the art at the time the invention was made to, for example, add either amitriptyline or FumonisinB1 as taught by Yang et al. in Table 1 because they are utilized for the same treatment purpose, e.g. reducing ceramide.  
One would be motivated to combine these two separate compounds into a single formulation and administer them together since they work differently to reduce ceramide levels and thus would be expected to have at least beneficial effect on the overall reduction of ceramide in the subjects/patients.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        27 September 2022